Citation Nr: 1739065	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for refractive error.  

3.  Entitlement to service connection for diverticulitis of the colon.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from January 1989 to May 1989; and periods of active duty from June 1995 to July 1998, and July 2009 to July 2010; with additional periods of ACDUTRA.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By that rating action, the RO denied service connection for hypertension, refractive error, diverticulitis and obstructive sleep apnea.  The Veteran appealed this rating action to the Board.  

In a November 2013 rating decision, the RO granted service connection for obstructive sleep apnea.  As the grant of service connection for sleep apnea by the RO represents a full grant of benefits sought, the claim for service connection for sleep apnea is no longer in appellate status before the Board.  

The Veteran in his appeal to the Board, dated in January 2013, requested a hearing with a Decision Review Officer (DRO) in San Juan, his regional office.  38 C.F.R. § 3.103 (c)(1).  The Veteran's representative in May 2013 requested the hearing be cancelled.  

The issues of entitlement to service connection for hypertension and entitlement to service connection for refractive error are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative medical evidence indicates that the Veteran's diverticulitis of the colon had onset during a period of ACDUTRA  


CONCLUSION OF LAW

The criteria for service connection for diverticulitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases. 38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

One of the five elements of a claim for service-connection benefits is the status of the claimant.  The claimant must first be deemed a "veteran" in order to qualify for VA compensation benefits.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016).  ACDUTRA includes full-time duty with the National Guard of any State under sections 316, 502, 503, 504, or 505 of Title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2016).  

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1131 (West 2014).  

The Veteran has a diagnosis of diverticulitis during the appeal period.  He alleges that it began in service.  May 2, 2007 correspondence from the Puerto Rico National Guard ordered the Veteran to ACDUTRA from May 11, 2007, through May 19, 2007.  A May 17, 2007 Statement of Medical Examination and Duty Status, notes that while the Veteran was on ACDUTRA in Massachusetts, he complained of abdominal pain.  He subsequently went to the Emergency Room (ER) where he was admitted and diagnosed with diverticulitis of the colon.  

The Board finds in favor of service connection diverticulitis of the colon because the probative evidence of record shows that the Veteran's condition began during his period of ACDUTRA in May 2007.  38 U.S.C.A. § 5107 (b).  Service connection is, therefore, granted.


ORDER

Entitlement to service connection for diverticulitis of the colon is granted.  


REMAND

Although the further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran through his representative contends that his refractive eye disability is a result of service.  Specifically, he contends that the eye disability is from his taking of water purifying pills while deployed in Africa.  The Veteran notes that the label on the water pills stated that "one of the secondary effects could be irritation of the eyes, dry eyes, etc."

The Veteran was afforded a VA examination in September 2011.  The examiner diagnosed him with refractive error (hypermetropia, astigmatism, presbyopia) and noted that the loss of vision is caused by or a result of his refractive error.  The Board notes that the examiner in reaching his conclusion did not review the claims file, including the Veteran's lay statements, and offer an etiology and rationale.  Therefore, the opinion is inadequate.  Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, an opinion must be obtained regarding the etiology of the Veteran's eye disability that accurately considers all the evidence of record with adequate support of any conclusions and rationale drawn.  While refractive errors are congenital and developmental in nature and are not considered disabilities for VA compensation, it is important to note that the law does provide for benefits related pathology superimposed on the refractive error.  38 C.F.R. §§ 3.303 (c), 4.9 (2016); 38 U.S.C.A. § 1110 (West 2014).  

With regard to the Veteran's claim for service connection for hypertension, the Veteran contends that it originated in service.  He alleges that during his last tour of active duty, his hypertension medication and treatment were increased.  Service treatment records (STRs) dated in June 2008, October 2008, January 2009, April 2009, July 2009 and September 2009 notes recorded elevated blood pressure readings.  The Veteran was afforded a VA examination in September 2011.  The examiner diagnosed hypertension.  The September 2011 VA examination is deemed inadequate because it did not address the etiology of the hypertensive disorder.  Therefore, the Veteran must be offered an adequate examination.  Barr, 21 Vet. App. at 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a qualified clinician to provide an addendum opinion regarding the Veteran's hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only necessary if deemed so by the examiner.  

The examiner is advised that the Board finds that the Veteran clearly and unmistakably had hypertension prior to his last period of active service (July 2009 to July 2010).  

The examiner should determine whether the Veteran's hypertension clearly and unmistakably was not aggravated in service to a permanent degree beyond which would be due to the natural progression of the disease.  

The examiner is advised that "clear and unmistakable" is a formidable evidentiary standard, requiring that it be "undebatable" that the increase in severity was due to the natural progression of the disease.  

Any opinion offered should take into account the Veteran's history and contentions.  If the examiner rejects the lay evidence, an explanation must be provided. 

The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide the requested information without resort to speculation, then he or she must explain why.  

2.  Provide the Veteran's claims file to a qualified clinician to provide an addendum opinion regarding the Veteran's refractive error disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only necessary if deemed so by the examiner.  

The examiner should determine if it is least likely than not (50 percent or greater probability) that the Veteran's refractive error was subject to a superimposed disease or injury related to the Veteran's taking of water purifying pills while in service in Africa.  

Any opinion offered should take into account the Veteran's history and contentions.  If the examiner rejects the lay evidence, an explanation must be provided.  

The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide the requested information without resort to speculation, then he or she must explain why.  

3.  Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


